United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3975
                                    ___________

James Eli Huff, II,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Linda Sanders, Warden,                   *
FCC - Forrest City, Arkansas,            * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: November 5, 2009
                                 Filed: December 14, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       James Huff appeals from the district court’s1 order granting in part and denying
in part his 28 U.S.C. § 2241 petition. He also has filed a motion to supplement the
appellate record with a document filed in the district court, which we grant. Having
carefully reviewed the district court’s factual findings for clear error and its


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the Recommended Disposition of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
conclusions of law de novo, see Chavez v. Weber, 497 F.3d 796, 801 (8th Cir. 2007),
we conclude the district court’s decision was correct. See Reno v. Koray, 515 U.S.
50, 62-63, 65 (1995) (no sentencing credit for court-ordered time spent in community
treatment center after release on bail and pending sentencing; notwithstanding
restrictive conditions, time was not “official detention” within meaning of 18 U.S.C.
§ 3585(b)); United States v. Johnson, 418 F.3d 879, 880-81 (8th Cir. 2005) (defendant
not entitled to credit for time served in halfway house during period of supervised
release). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-